Citation Nr: 0517316	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945 and from June 1951 to May 1954.  In addition, he reports 
that he attended West Point from July 1947 to May 1951.  In 
this regard, the Board of Veterans' Appeals (Board) notes 
that the veteran's first period of service and his attendance 
at West Point were regrettably omitted from the October 2003 
Board decision and remand.

This matter comes before the Board on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

Review of the claims file reflects that the appellant has 
raised the issue of entitlement to service connection for 
hearing loss.  Inasmuch as this issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, referred to the 
RO for appropriate action.

As noted above, this claim was previously before the Board in 
October 2003, when it was remanded to the RO for additional 
development, to include affording the veteran a VA 
psychiatric examination.  The requested development having 
been accomplished, the claims file has been transferred to 
the Board.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by chronic 
sleep impairment, impaired impulse control related to anger, 
and suspiciousness which are productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his claim.  The June 2001, December 
2003, March 2004, and June 2004 letters from the RO, August 
2002 statement of the case, and the January 2005 supplemental 
statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the June 2001, December 2003, March 
2004, and June 2004 letters from the RO directed the veteran 
to submit any pertinent evidence in his possession.  In 
addition, he was advised to identify any source of evidence 
and that VA would assist him in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, the 
initial VCAA notice was provided in June 2001 and the rating 
decision from which this appeal arises was issued in October 
2001.  Thus, the VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA treatment reports.  As the record reflects 
that the veteran has been afforded VA examinations with 
respect to his claim, the Board finds that the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with this claim.

Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to the pertinent regulations, a 30 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The Board notes that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The veteran underwent a VA PTSD examination in January 2001.  
The examination report reflects that the veteran's claims 
file was reviewed by the examiner.  During this examination, 
the veteran complained of frequent nightmares as well as 
occasional flashbacks and intrusive memories relating to his 
combat experiences, especially during World War II.  He 
reported inability to recall some aspects of his combat 
experiences and avoidance of settings that bring about such 
recollections.  The veteran also reported that he avoids 
crowds and has a persistent sense of a foreshortened future.  
He also reported marked symptoms of increased arousal, 
including difficulty sleeping.  The veteran complained of 
marked irritability, which impairs functioning in a social 
setting, as well as difficulty concentrating, hypervigilence, 
and an exaggerated startle response.  The veteran reported 
that, although the severity of his symptoms fluctuate, he 
experiences them on a daily basis and that they are 
increasing in frequency and severity with the passage of 
time.

Upon mental status examination, the veteran was noted to be 
neatly dressed, pleasant, and very cooperative.  His speech 
was fluent; however, the examiner noted some word finding 
difficulty.  Specifically, the veteran had difficulty 
remembering proper names for places, historical events, and 
people.  He was chatty, very forthcoming, and full of details 
about his life and his experiences.  There were no overt 
delusions, hallucinations, or odd or inappropriate behavior.  
The veteran was not suicidal or homicidal and he was alert 
and oriented in all spheres.  He described no obsessions and 
no compulsive or ritualistic behavior was observed.  The 
examiner noted that, although the veteran reported 
experiencing anxiety in crowds, this did not meet the 
criteria for panic attacks.  Additionally, the examiner noted 
that, although the veteran reported a persistent sense of 
foreshortened future, this is not depression or depression-
related increased thoughts of death.  Other than his 
irritability, no impairment of impulse control was noted.  
The diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  

VA outpatient treatment records include a January 2001 Mental 
Health Assessment which reflects a diagnosis of PTSD, 
probably mild symptoms, and a GAF of 55.  A February 2001 
Group Progress Note also reflects a GAF score of 55.  These 
records also reflect that, in August 2001, the veteran 
reported complaints of increased PTSD symptoms.  In this 
regard, the examiner noted that the veteran had not sought 
follow-up treatment.  

In a December 2003 letter to the RO, the veteran reported 
that he had not received PTSD treatment since November 2002.  
Thereafter, in January 2005 letter to the RO, the veteran 
explained that the group treatment he attended did more harm 
than good.  He stated that coming to terms with his malaise 
was better therapy for him.  He was not scheduled for any 
more group sessions.  

A March 2004 report of VA PTSD examination reflects that the 
veteran complained of difficulty sleeping every night, 
nightmares twice per month, night sweats, and temper flare-
ups.  The veteran also reported problems with exaggerated 
started response, hypervigilence, and occasionally feeling 
that he is being followed.  He reported that he does not like 
being around people and feels distrustful of them.  

Upon mental status examination, the veteran was cooperative, 
his speech was rapid, and his language was fluent.  His 
affect was expansive and his mood was mildly agitated.  He 
was oriented to time, person, place, and situation.  The 
veteran did not exhibit any symptoms of thought disorder or 
impairment of thought processes.  He denied any suicidal or 
homicidal ideation and his judgment was good.  The veteran 
reported occasional visual hallucinations which he recognized 
as such.  The examiner noted instances of inappropriate 
behavior identified as fighting, yelling, screaming, and 
being upset with people in public.  It is noted that the 
veteran was able to maintain personal hygiene and activities 
of daily living at quite a high level.  There was no evidence 
of panic attacks and the veteran denied obsessive or 
ritualistic behavior, depression, depressed mood, and 
anxiety.  In addition, the examiner noted some evidence of 
impaired impulse control as it relates to anger as well as 
sleep impairment.  The diagnosis was PTSD, chronic, of 
moderate severity.  The GAF score was identified as 60 at the 
time of examination as well as during the past year.  

The examiner concluded that the veteran has difficulties with 
social interactions and maintaining relationships with people 
due to his anger outbursts.  The examiner further concluded 
that, due to his sleep problems, the veteran experienced 
difficulty functioning during the day because he is tired, 
agitated, and having difficulty with concentration.

As stated above, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent rating for PTSD is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the Board recognizes that the veteran's VA PTSD 
examination reports reflect impaired concentration and memory 
as well as difficulty in establishing and maintaining 
effective work and social relationships; the veteran's 
overall PTSD symptoms do not meet the criteria for the next 
higher evaluation of 50 percent.  The VA examination showed 
that the veteran was alert, oriented times three, coherent, 
and cooperative.  There was no evidence hallucinations or 
delusions and his insight and judgment seemed good.  His 
speech is rapid, his language is fluent, and he did not 
exhibit any symptoms of thought disorder or impairment of 
thought processes.  He does not have panic attacks or 
depression.  

The Board recognizes the veteran's difficulty in establishing 
and maintaining effective social relationships; however, 
although this symptomatology is listed among the criteria for 
a 50 percent rating, virtually all of the other reported 
symptoms appear to fall within criteria for ratings below 50 
percent.  The veteran's anxiety is covered under the criteria 
for a 30 percent rating, and his sleep impairment also falls 
under that criteria.  In addition, it is significant to note 
that, although the veteran is retired, he has a history of 
being able to maintain gainful employment since his 
separation from service.  

The Board also finds that the GAF scores, ranging from 55 to 
60, noted in the veteran's VA PTSD examination report as well 
as his VA outpatient treatment records supports a finding 
that his disability pictures falls within the criteria for a 
30 percent rating.  Global Assessment of Functioning (GAF) is 
a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  Although the scores of 55 
to 60 are within the GAF range which DSM-IV defines as being 
indicative of moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers), most 
of the veteran's scores are at the middle to high end of that 
range.  As discussed above, the clinical findings on 
examination do not fall within the criteria for a rating in 
excess of 30 percent.  A GAF of 61-70 denotes some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  It appears from examination 
findings that the veteran's functioning is closer to that 
reflected by mild disability.  At any rate, the Board views 
the clinical findings reported on examination as showing that 
the veteran's PTSD disability picture falls within the 
criteria listed for a 30 percent rating.  In other words, the 
Board finds that the preponderance of the evidence now of 
record is against entitlement to a rating in excess of 30 
percent.

In addition, the Board finds no basis for assignment of 
separate ratings for separate periods during the appeal 
period, as it finds that the veteran's PTSD has remained 
essentially the same throughout this period of time.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his PTSD increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.


ORDER

The appeal is denied.  



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


